DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.

This is the Communication is response to the Amendment filed on October 19, 2021 for Application No. 16/539,394, filed on August 13, 2019, title: “Combining Explicit And Implicit Feedback In Self-Learning Fraud Detection Systems”.

Status of the Claims
By the 10/19/2021 Response, claims 1, 4, 8, 9, 11, 13, 16, and 20 have been amended, claims 5 and 7 have been cancelled, and no new claim has been added.  Claims 2, 3, 12, 14, and 15 were previously cancelled.  Accordingly, claims 1, 4, 6-11, 13, 16, and 18-20 remain pending in this application and have been examined.

Priority
This application is a CON of U.S. Application No. 13/832,468 filed on 03/15/2012 (abandoned).  For the purpose of examination, the 03/15/2013 is considered to be the effective filing date.



Allowable Subject Matter
Claims 1, 4, 6-11, 13, 16, and 18-20 are in this application.  All pending claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are directed to eligible subject matter under 35 USC § 101 in view of the “2019 Revised Subject Matter Eligibility Guidance” (“2019 Revised PEG”).  The instant application is directed towards an improved technique involves including implicit feedback inferred from a fraud analyst’s actions into a fraud detection model tuning process (see Abstract).  Specifically, the amended limitations “… monitoring the fraud analyst during the investigation of the electronic transaction, wherein the monitoring produces implicit feedback for the transaction, wherein monitoring the fraud analyst during the investigation of the electronic transaction comprises monitoring a fraud analysis computer on which the fraud analyst performs the investigation of the electronic transaction at least in part by the fraud analysis computer monitoring both a clickstream of the fraud analysis computer and a display time on the fraud analysis computer of materials related to the investigation of the of the electronic transaction, and wherein the implicit feedback for the transaction comprises a total number of clicks occurring on the fraud analysis computer and a display time on the fraud analysis computer of materials related to the investigation of the electronic transaction during the investigation of the electronic transaction; producing explicit feedback for the electronic transaction, wherein the explicit feedback comprises a geolocation corresponding to the electronic transaction, a user identifier corresponding to the electronic transaction, and a result of the investigation performed by the fraud analyst into whether the electronic transaction is fraudulent, wherein the result of the investigation comprises an indication of whether the fraud analyst concluded from the investigation that the electronic transaction was fraudulent or non-fraudulent; receiving, by the adaptive authentication risk score engine, the explicit feedback and the implicit feedback; and adjusting the adaptive authentication risk score engine for new electronic transactions based on the explicit feedback and the implicit feedback, wherein the adjusting includes producing a weight indicating reliability of the investigation result, wherein the weight corresponds to both a range of numbers of clicks including the total number of clicks occurring on the fraud analysis computer during the investigation of the electronic transaction, and a range of display times including the display time on the fraud analysis computer of materials related to the investigation of the electronic transaction during the investigation of the electronic transaction, and adjusting at least one Bayesian coefficient in a set of Bayesian coefficients in the authentication risk score engine based on the weight” are found to be applying or using the judicial exception in some other meaningful way beyond generally linking the use of judicial exception to a particular technological environment.  In summary, although the claims recite an abstract idea, they are applied in an eligible manner (a practical application) per the 2019 Revised PEG by using the implicit and explicit feedbacks to tune and improve the adaptive authentication risk score engine.
Furthermore, the art rejections were withdrawn because the arts on the record (see parent case 13/832,468) either individually or in combination did not teach every limitations of the claims.  In addition, NPL (non-patent literature) searches using the 
For these reasons, claims 1, 13, and 20 are deemed allowable.  Dependent claims 4, 6, 7, 9-11, 16, and 18-20 are also allowed because of their dependency on their respective claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-13 (renumbered from claims 1, 4, 6-11, 13, 16, and 18-20) are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697